DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4-6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al., US Patent No. 5465175, hereinafter Woodgate, and further in view of Mukharov et al., US PGPUB No. 20190271851 A1, hereinafter Mukhtarov.


Regarding claim 1, Woodgate a display device (Woodgate; display device [Col. 3, lines 1-26], as illustrated within Fig. 1) comprising: 
a light-emitting layer comprising an addressable array of light-emitting elements (Woodgate; the display device, as addressed above, comprises a light-emitting layer (i.e. light source array) comprising an addressable array of light-emitting elements (i.e. light sources) [Col. 3, lines 1-26], as illustrated within Fig. 1);
a mosaic optical layer overlaying the light-emitting layer (Woodgate; the display device, as addressed above, comprises a mosaic optical layer (i.e. lenticular screen) overlaying the light-emitting layer (i.e. light source array) [Col. 3, lines 1-26], as illustrated within Fig. 1), the mosaic optical layer comprising a plurality of mosaic cells (Woodgate; the mosaic optical layer (i.e. lenticular screen) comprising a plurality of pattern/mosaic cells (i.e. lens elements) [Col. 3, lines 1-26], as illustrated within Fig. 1); and 
a spatial light modulator operative to provide control over which optical tiles transmit light from the light-emitting layer outside the display device (Woodgate; the display device, as addressed above, comprises a SLM operative to provide control over which optical tiles/elements transmit light from the light-emitting layer (i.e. light source array) outside the display device [Col. 3, lines 1-40], as illustrated within Fig. 1).  
Woodgate fails to disclose each mosaic cell including at least a first optical tile having a first tilt direction and a second optical tile having a second tilt direction different from the first tilt direction.
However, Mukhtarov teaches a mosaic optical layer overlaying the light-emitting layer (Mukhtarov; a mosaic optical layer (i.e. lenticular lens) overlaying the light-emitting layer (i.e. display panel) [¶ 0021-0023 and ¶ 0027], as illustrated within Figs. 1 and 2B), the mosaic optical layer comprising a plurality of mosaic cells (Mukhtarov; the mosaic optical layer (i.e. lenticular lens) comprising a plurality of pattern/mosaic cells [¶ 0040-0042], as illustrated within Fig. 2A), each mosaic cell including at least a first optical tile having a first tilt direction and a second optical tile having a second tilt direction different from the first tilt direction (Mukhtarov; each patterned/mosaic cell includes at least a 1st optical tile having a 1st tilt direction and a 2nd optical tile having a 2nd tilt direction different from the 1st tilt direction [¶ 0040-0042]; moreover, 1st and 2nd tilt directions and the 1st tilt direction different from the 2nd tilt direction [¶ 0049-0050], as illustrated within Fig. 4).
Woodgate and Mukhtarov are considered to be analogous art because both pertain to light manipulation in relation with providing data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate, to incorporate a mosaic optical layer overlaying the light-emitting layer, the mosaic optical layer comprising a plurality of mosaic cells, each mosaic cell including at least a first optical tile having a first tilt direction and a second optical tile having a second tilt direction different from the first tilt direction (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).

Regarding claim 2, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein each mosaic cell further comprises at least one translucent optical tile operative to scatter light from the light-emitting layer (Woodgate; each patterned/mosaic cell further comprises at least one implicit translucent optical tile/element operative to implicitly scatter light from the light-emitting layer (i.e. light source array) given light transmission properties [Col. 3, lines 15-40 and lines 55-65]). 
Mukhtarov further teaches each mosaic cell further comprises at least one translucent optical tile operative to scatter light from the light-emitting layer (Mukhtarov; each patterned/mosaic cell further comprises at least one translucent optical tile operative to scatter light from the light-emitting layer (i.e. display panel) [¶ 0043 and ¶ 0049-0050]; as illustrated within Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate each mosaic cell further comprises at least one translucent optical tile operative to scatter light from the light-emitting layer (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).
 
Regarding claim 4, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein each mosaic cell comprises at one optical tile having a first optical power and at least one optical tile having a second optical power different from the first optical power (Mukhtarov; each patterned/mosaic cell comprises at one optical tile having an implicit 1st optical power (i.e. emitting) and at least one optical tile having an implicit 2nd optical power (i.e. non-emitting) different from the implicit 1st optical power (i.e. emitting) [¶ 0043 and ¶ 0049-0050], as illustrated within Fig. 4; additionally, optical power corresponds to colors [¶ 0033-0034 and ¶ 0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate each mosaic cell comprises at one optical tile having a first optical power and at least one optical tile having a second optical power different from the first optical power (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).

Regarding claim 5, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein each mosaic cell comprises at least two non-contiguous optical tiles having the same optical power (Mukhtarov; each patterned/mosaic cell comprises at least two non-contiguous optical tiles having the same implicit optical power (i.e. emitting) [¶ 0043 and ¶ 0049-0050], as illustrated within Fig. 4; additionally, optical power corresponding to colors in a non-contiguous manner [¶ 0033-0034 and ¶ 0037], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate each mosaic cell comprises at least two non-contiguous optical tiles having the same optical power (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).
  
Regarding claim 6, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein each mosaic cell comprises at least two optical tiles that have the same optical power but different tilt directions (Mukhtarov; each patterned/mosaic cell comprises at least two optical tiles that have the same/both optical power (i.e. emitting) but different tilt directions [¶ 0049-0050], as illustrated within Fig. 4; additionally, optical power corresponding to colors that are the same [¶ 0033-0034 and ¶ 0037], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate each mosaic cell comprises at least two optical tiles that have the same optical power but different tilt directions (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).  

Regarding claim 7, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein, for at least one voxel position, at least one optical tile in a first mosaic cell is configured to direct light from a first light-emitting element in a first beam toward the voxel position (Woodgate; for at least one implicit voxel position, at least one optical tile/element in a 1st patterned/mosaic cell is configured to direct light from a 1st light-emitting element in a 1st beam toward the voxel position [Col. 3, lines 15-55 and Col. 4, lines 15-28], as illustrated within Fig. 1; moreover, divergent beam [Col. 4, lines 35-63], as depicted within Fig. 3), and at least one optical tile in a second mosaic cell is configured to direct light from a second light-emitting element in a second beam toward the voxel position (Woodgate; at least one optical tile in a 2nd  patterned/mosaic cell is configured to direct light from a 2nd light-emitting element in a 2nd beam toward the implicit voxel position [Col. 3, lines 15-55 and Col. 4, lines 15-28], as illustrated within Fig. 1; moreover, multiple divergent beams [Col. 4, lines 35-63], as depicted within Fig. 3).  

Regarding claim 8, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein, for at least one voxel position, at least one optical tile in a first mosaic cell is configured to focus an image of a first light-emitting element onto the voxel position (Woodgate; for at least one implicit voxel position, at least one optical tile/element in a 1st patterned/mosaic cell is configured to focus an image of a 1st  light-emitting element onto the implicit voxel position [Col. 3, lines 15-55 and Col. 4, lines 15-28], as illustrated within Fig. 1; moreover, divergent beam [Col. 4, lines 35-63], as depicted within Fig. 3), and at least one optical tile in a second mosaic cell is configured to focus an image of a second light-emitting element onto the voxel position (Woodgate; at least one optical tile/element in a 2nd patterned/mosaic cell is configured to focus an image of a 2nd light-emitting element onto the implicit voxel position [Col. 3, lines 15-55 and Col. 4, lines 15-28], as illustrated within Fig. 1; moreover, multiple divergent beams [Col. 4, lines 35-63], as depicted within Fig. 3).  

Regarding claim 9, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein the optical tiles in each mosaic cell are substantially square or rectangular (Mukhtarov; the optical tiles in each patterned/mosaic cell are substantially rectangular [¶ 0040-0042], as illustrated within Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate the optical tiles in each mosaic cell are substantially square or rectangular (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).    

Regarding claim 10, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein the mosaic cells are arranged in a two-dimensional tessellation (Woodgate; the pattern/mosaic cells are arranged in a 2D tessellation [Col. 3, lines 15-26], as illustrated by the (1 X N) array/pattern of lenticules within Fig. 1).  

Regarding claim 11, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein the mosaic optical layer is positioned between the light-emitting layer and the spatial light modulator (Woodgate; the mosaic optical layer (i.e. lenticular screen) is positioned between the light-emitting layer (i.e. light source array) and the SLM [Col. 3, lines 15-40], as illustrated within Fig. 1).  

Regarding claim 12, Woodgate in view of Mukhtarov further discloses the display device of claim 1, further comprising a collimating layer between the light-emitting layer and the mosaic optical layer (Woodgate; a collimating layer (i.e. lens) between the light-emitting layer (i.e. light source array) and the mosaic optical layer (i.e. lenticular screen) [Col. 3, lines 15-40], as illustrated within Fig. 1).  

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13.

Regarding claim 14, Woodgate in view of Mukhtarov further discloses the method of claim 13, wherein the selected light-emitting element and the selected optical tiles are selected based on a position of a voxel to be displayed (Woodgate; the selected light-emitting element and the selected optical tiles/elements are selected based on a position of an implicit voxel to be displayed [Col. 3, lines 15-55 and Col. 4, lines 15-28], as illustrated within Fig. 1; moreover, divergent beam [Col. 4, lines 35-63], as depicted within Fig. 3).  

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 7, due to the similarities claim 15 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 15.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate in view of Mukhtarov as applied to claim(s) 1 above, and further in view of Ishihara et al., US PGPUB No. 20200174279 A1, hereinafter Ishihara.

Regarding claim 3, Woodgate in view of Mukhtarov further discloses the display device of claim 1, wherein the first optical tile and the second optical tile are with different tilt directions (Mukhtarov; the 1st  optical tile and the 2nd optical tile are with different tilt directions [¶ 0049-0050], as illustrated within Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate the first optical tile and the second optical tile are with different tilt directions (as taught by Mukhtarov), in order to reduce crosstalk while forming a plurality of viewing zones (Mukhtarov; [¶ 0010]).  
Woodgate as modified by Mukhtarov fails to disclose the first optical tile and the second optical tile are flat facets.
However, Ishihara teaches the first optical tile and the second optical tile are flat facets with different tilt directions (Ishihara; the 1st optical tile and the 2nd optical tile are flat facets with different tilt directions [¶ 0055, ¶ 0076, and ¶ 0085]).  
Woodgate in view of  Mukhtarovand and Ishihara are considered to be analogous art because they pertain to light manipulation in relation with providing data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Woodgate as modified by Mukhtarov, to incorporate the first optical tile and the second optical tile are flat facets with different tilt directions (as taught by Ishihara), in order to suppress crosstalk while forming a three-dimensional view (Ishihara; [¶ 0005 and ¶ 0028-0029, and ¶ 0034-0035]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616